Boggs, Judge.
In Zilke v. State, 299 Ga. 232 (787 SE2d 745) (2016), the Supreme Court reversed our opinion in State v. Zilke, 333 Ga. App. 344 (773 SE2d 489) (2015) (physical precedent only). We therefore vacate our earlier opinion and adopt the opinion of the Supreme Court as our own.

Judgment affirmed.


Doyle, C. J., and Phipps, P. J., concur.

*505Decided August 10, 2016.
Barry E. Morgan, Solicitor-General, Mimi A. Scaljon, Assistant Solicitor-General, for appellant.
Bimal Chopra, Jr.; Steven A. Cook, for appellee.